By the Court.
John Fleming conveyed certain real estate to Wm. M. Stump for the consideration of $17,000, $5,000 of which was released to Stump by way of an advancement to the plaintiff, who is the daughter of Fleming, and was the wife of Stump, and with her consent the deed was made to Stump. Subsequently, Stump recon*170veyed the same premises to Fleming for $18,000, for a part of which Fleming gave his notes to said ¥m. M. Stump. After the death of Stump, and before the said notes were paid, the plaintiff brought her action against the defendant, to recover the said advancement.
On appeal, the District Court dismissed the petition, and to reverse this judgment, leave is asked to file a petition in. error.

Leave refused.